Citation Nr: 0332755	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-250 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right 
knee arthritis with limited motion.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel R, McGarry, Counsel


INTRODUCTION

The veteran had active duty service from January 1963 to May 
1965 and from August 1991 to February 1992.  He had a period 
of active duty for training from May 30 to June 12, 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in New Orleans, Louisiana, denied an increased rating 
for degenerative joint disease of the right knee, rated 30 
percent disabling.  The veteran has also appealed a March 
2002 rating decision in which the RO denied entitlement to 
TDIU.

In a March 2003 rating decision, the RO denied entitlement to 
service connection for a low back disorder claimed by the 
veteran as being secondary to his service-connected right 
knee disability.  In June 2003, the veteran filed a notice of 
disagreement with that decision directly with the Board.


REMAND

As the veteran has filed a notice of disagreement with the 
RO's March 2003 rating decision that denied service 
connection for a low back disorder claimed as being 
proximately due to or the result of service-connected right 
knee disability, he must be provided a statement of the case 
that addresses that issue.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Furthermore, concerning his claims of entitlement to an 
increased rating for his right knee disability and to TDIU, 
the veteran has testified before an RO decision review 
officer and before the undersigned Veterans Law Judge that he 
began to received disability benefits administered by the 
Social Security Administration after he stopped working some 
time in 2000.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002) became law.  Generally, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
Under VCAA, VA must notify the claimant of information and 
lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Additionally, in a decision promulgated on September 22, 
2002, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103 (b)(1).  The Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should request the veteran to 
identify all medical care providers who 
have treated him for his right knee since 
September 1999.  The RO should obtain any 
records that are not currently a part of 
the claims file and associate them with 
the claims file. 

2.  The RO should obtain and associate 
with the claims file all VA medical 
records documenting treatment of the 
veteran since October 2002 to the 
present.

3.  Obtain from the Social Security 
Administration (SSA) the records pertinent 
to the veteran's claim for SSA disability 
benefits, including the medical records 
relied upon concerning that claim.

4.  The RO must review the claims file 
and ensure that all VCAA duty to assist 
and notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO should also 
ensure that all development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is fully complied 
with and satisfied.  

5.  Following completion of the above 
development, the veteran should be 
afforded an examination to evaluate his 
disability from degenerative joint 
disease of the right knee.  The claims 
folder must be made available to and be 
reviewed by the examiner(s).  Any 
indicated diagnostic studies should be 
performed, including range of motion 
studies.  The examiner's report should 
address the degree, frequency and 
duration of pain and/or weakness from the 
right knee disorder.  The examiner should 
comment on the presence or absence of 
knee instability, loose motion, or other 
symptoms associated with the right knee 
disorder, and further comment on the 
frequency and severity of any such 
symptoms.  The examiner should also 
comment on whether the veteran's right 
knee disorder renders him incapable of 
performing work activities, and if so, 
the examiner should specify the work 
activities that the veteran is incapable 
of performing.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If a higher right knee or TDIU 
rating remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case concerning these issues and given 
the opportunity to respond thereto.

7.  The veteran and his representative 
should be furnished a statement of the 
case concerning the March 2003 denial of 
service connection for a low back 
disability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




